177 So. 2d 50 (1965)
OLD EQUITY LIFE INSURANCE COMPANY, an Illinois insurance corporation doing business in the State of Florida, Appellant,
v.
Franklyn LEVENSON, Appellee.
No. 64-1021.
District Court of Appeal of Florida. Third District.
June 22, 1965.
Rehearing Denied August 9, 1965.
L.J. Cushman, Miami, for appellant.
Truett & Watkins, Miami, for appellee.
Before BARKDULL, C.J., and TILLMAN PEARSON and SWANN, JJ.
PER CURIAM.
The appellant, defendant in the trial court, seeks review of an adverse final judgment rendered in favor of the appellee by the trial court in a non-jury cause. The principal question preserved for review by the appellant was the sufficiency of the evidence to find liability.
We have examined the record in light of the applicable appellate principles as to presumption of correctness and the requirement that an appellate court not disturb the final judgment if there is any substantial, competent evidence to support same. See: Ross v. Florida Sun Life Insurance Company, Fla.App. 1960, 124 So. 2d 892; LaFrance Cleaners & Dyers, Inc. v. Argenio, Fla.App. 1962, 147 So. 2d 330.
It is not the function of this or any other appellate court to substitute its judgment for the trier of fact, be it a jury or a trial judge, and although we might have reached a different conclusion if we had been the initial arbitrator of the factual issues, we are not at liberty to substitute *51 our judgment for that of the trier of the facts if there is evidence to support the complained of ruling and/or judgment. There is sufficient evidence in this record and, therefore, we are compelled to affirm.
Affirmed.